19-22721-rdd          Doc 63       Filed 12/12/19       Entered 12/12/19 11:59:37       Main Document
                                                       Pg 1 of 13


Teitelbaum Law Group LLC
Attorneys for Stack’s-Bowers Numismatics, LLC
d/b/a Stack’s Bowers Galleries                                   Hearing Date: December 16, 2019
1 Barker Avenue                                                  Hearing Time: 10:00 a.m.
White Plains, New York 10610
Tel. 914.437.7670
E. Mail jteitelbaum@tblawllp.com
Jay Teitelbaum, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------
In re:                                                 :         Chapter 11
                                                       :         Case No: 19-22721(RDD)
HAMPSTEAD GLOBAL, LLC,                                                  :
                  Debtor                               :
------------------------------------------------------

     RESPONSE OF STACK’S BOWERS TO DEBTORS’ FIRST AND SECOND
 SUPPLEMENTAL OBJECTIONS TO MOTION FOR AN ORDER, (I) DISMISSING
 CHAPTER 11 CASE OR CONVERTING CHAPTER 11 CASE TO CHAPTER 7; (II)
COMPELLING ASSUMPTION OR REJECTION OF EXECUTORY CONTRACT; AND
  (III) MODIFYING THE AUTOMATIC STAY TO PERMIT THE EXERCISE OF
           REMEDIES OF ASSUMED OR REJECTED CONTRACTS


           1.       Stack’s-Bowers Numismatics, LLC, d/b/a Stack’s Bowers Galleries (“Stacks” or

    “Movant”), by its undersigned counsel Teitelbaum Law Group LLC, reluctantly submits this

    response to the Debtor’s procedurally improper and substantively baseless supplemental

    objections a/k/a sur-replies.

    The Sur-Replies Should Not Be Considered And Should Be Stricken From the Record

           2.       On June 17, 2019 Stack’s-Bowers Numismatics, LLC, d/b/a Stack’s Bowers

    Galleries (“Movant”), filed its motion for an order (i) dismissing the Chapter 11 case or

    converting the Chapter 11 case to Chapter 7; or (ii) compelling the Debtor or Chapter 7 Trustee

    to assume or reject the PSA1 and Escrow Agreement; or (iii) modifying the automatic stay to

    permit Movant, upon a post assumption payment default under the PSA or upon the rejection of
1
    Capitalized terms not otherwise defined herein are as defined in the Motion.
19-22721-rdd     Doc 63    Filed 12/12/19    Entered 12/12/19 11:59:37        Main Document
                                            Pg 2 of 13


 the PSA and Escrow Agreement, to exercise its rights and remedies under the PSA and Escrow

 Agreement and State Law with respect to the transfer of registration and use of the domain

 name coins.com (the “Domain Name”) back to Movant; and (iv) granting Movant such other

 and further relief as the Court deems just and proper (ECF Docket No. 15) (the “Motion”).

         3.    The Motion was scheduled for a hearing on July 12, 2019.

         4.    At the request of Debtor’s counsel the hearing date was adjourned to August 9,

 2019.

         5.    On August 2, 2019, the Debtor filed its objection to the Motion (ECF Docket No.

 24) (the “Objection”).

         6.    On August 6, 2019, Stacks filed its reply in support of the Motion as ECF Docket

 No. 26 (the “Reply”).

         7.    On August 8, 2019 at approximately 6:30 p.m. the Debtor filed a proposed

 Chapter 11 Plan. (ECF Docket No. 36) (the “Plan”).

         8.    As a result of the filing of the Plan, on August 9, 2019, prior to the hearing,

 counsel for the Debtor and Stacks agreed to try to resolve the matter consensually and jointly

 requested an adjournment of the hearing date on the Motion.

         9.    The Court provided the parties with an adjourned hearing date of October 7, 2019.

         10.   Nearly two months after the August 9 initial hearing date, on October 4, 2019, the

 Debtor filed its first Supplement to the Objection as ECF Docket No. 54 (the “First Sur-

 Reply”).

         11.   Due to Court’s schedule, prior to October 7, 2019, the Court notified the parties

 that the hearing date would be further adjourned to December 16, 2019.




                                               2
19-22721-rdd     Doc 63     Filed 12/12/19    Entered 12/12/19 11:59:37       Main Document
                                             Pg 3 of 13


       12.     Four months after the August 9 initial hearing date, on December 9, 2019, at

 nearly 11 p.m. the Debtor filed its Second Supplement to the Objection as ECF Docket No. 61

 (the “Second Sur-Reply”).

       13.     There is no record on the docket of the Debtor obtaining Court permission for the

 filing of either the First or Second Sur-Reply.

       14.     Stack’s did not separately respond to the First Sur Reply as the statements were

 similar to those made in the Debtor’s Motion for Sanctions filed on September 3, 2019 as ECF

 No. 41 and responded to by Stacks in its objection filed as ECF No. 46 and 49 (with exhibits).

       15.     However, with the Second Sur Reply, the Debtor has demonstrated a willful

 disregard for the rules of practice and improperly seeks to introduce evidence and arguments

 after pleadings have been closed. The filing of the Second Sur-Reply compels this response.

       16.     The rules of procedure for motion practice permit and contemplate (i) a motion,

 (ii) an objection and (iii) a reply. Local Rules for the Southern District of New York Rule 6.1;

 Local Bankruptcy Rules for the Southern District of New York Bankruptcy Court Rule 9006.1;

 Judge Drain’s Court’s Individual Rules (Form and Content of Briefs). Sur Replies are neither

 contemplated nor permitted (without prior leave of the court). The Court should not consider

 the Sur-Replies and they should be stricken from the record. See, e.g., Biestro v. Uher, 2019

 U.S. Dist. Lexis 103541at *6 (S.D.N.Y. 2019) (“almost two months after the calendar notice,

 the day before oral argument, in violation of the Local Rules, without permission of the Court,

 and long after a sur reply would have been due if permission had been granted to file such,

 Defendant submitted a sur-reply. However, because no permission to file a sur-reply was sought

 or given, the Court will not consider it.”); In re Fiber Optek Interconnect Corp., 2009 Bankr.




                                                   3
19-22721-rdd      Doc 63    Filed 12/12/19    Entered 12/12/19 11:59:37        Main Document
                                             Pg 4 of 13


 LEXIS 3040 at *9 (Bankr. S.D.N.Y. 2009) (“The Court notes that sur-replies are not permitted

 in federal court, and rejects [the] sur-reply as procedurally improper.”).

If The Court Permits The Sur-Replies, Stacks Is Entitled To Respond.

       17.      The First Sur-Reply was purportedly based on Mr. Perzow’s shock, amazement

 and outrage upon learning (allegedly for the first time) on August 9, 2019 about the filing of a

 personal fraud complaint against him in California. (ECF 54-2) (the “California Complaint”

 and the “California Action”)). Yet it took nearly two months to file the First Sur Reply.

       18.      As set forth in Motion (ECF No. 15), Stacks’ Reply in Support of the Motion

 (ECF No. 26), and Stacks’ Opposition to the Debtor’s Motion For Sanctions (ECF No. 46- 46.6

 and 49- 49.6 filed on September 30, 2019), the allegations in the First Sur Reply are baseless

 and frivolous. As each of these pleadings is before the Court for the December 16 hearing,

 Stacks will not burden the Court with repeating in detail the arguments therein or attaching the

 documents as exhibits hereto, but refers to and incorporates the pleadings by reference herein

 and summarizes the points with citation as follows:

             a. Plans to have Mr. Perzow served with the summons and complaint in the

                California Action on August 9 were put in place before the Debtor filed its Plan

                on August 8 as a result of Mr. Perzow evading service. The process server was

                released prior to the August 9 hearing in light settlement discussions among

                counsel. ECF No. 46-7 (Spencer Decl. ¶7-11) ECF 49 (Teitelbaum Decl ¶¶2-9)

             b. As a matter of law, the automatic stay does not extend to Mr. Perzow. The

                California Action filed against Mr. Perzow alleges fraud and seeks money

                damages from Mr. Perzow. The California does not seek the recovery of the

                Domain Name or affect any property of the estate. Based upon the laws of the



                                                  4
19-22721-rdd     Doc 63     Filed 12/12/19    Entered 12/12/19 11:59:37           Main Document
                                             Pg 5 of 13


               state of California, a principal who acts outside the scope of his duties and

               personally benefits from his fraudulent conduct can be sued personally for such

               conduct. ECF No. 46, 46-7 and 49 (with attachments).

           c. The transaction between the Debtor and Stacks is governed by the PSA and

               Escrow Agreements which expressly provide that Stacks agreed to sell the

               Domain Name to the Debtor for a specified purchase price to be paid in

               installments and that neither the registration of the Domain Name nor title or

               ownership of the Domain Name pass until the Purchase Price is paid in full.

               Motion ECF No. 15-1 @ ¶¶9. Specifically, the PSA provides at Sections 3 and

               12:

               (3) For the avoidance of doubt, the Escrow Holder shall hold by private
               registration, the registration of the Domain Name . . . (i) in trust for the
               benefit of the Buyer, (ii) to secure Sellers receipt of the unpaid balance
               of the Purchase Price in full . . . and (iii) Buyer shall not receive the
               [sic] any ownership interest in the Domain Name until the Purchase
               Price has been paid in full and the registration has been transferred to
               Buyer. . . . For the avoidance of doubt, only upon the payment in full of
               the Purchase Price in accordance with Section 2, will the registration of
               the Domain Name . . . be transferred to and registered in the name of
               the Buyer, concurrently, by such action, all right, title and interest of
               any kind associated with the Domain Name . . . to the extent such rights
               exist, shall pass automatically to the Buyer.

             (12) If an Event of Default is not cured within the applicable cure
             period . . . at the option of Seller, this Agreement shall terminate upon
             notice to the Buyer and the Escrow Holder, and . . . the Escrow Holder,
             at the sole direction of the Seller, shall transfer and re-register the
             Domain Name to an account in the name of the Seller. . . .
(ECF 15-2 @ ¶3 and 12):

           d. The case is a two party dispute between Stacks and the Debtor over the PSA. All

               other alleged creditors are insiders or hold de-minimis claims which the Debtor




                                                  5
19-22721-rdd      Doc 63    Filed 12/12/19    Entered 12/12/19 11:59:37        Main Document
                                             Pg 6 of 13


                cannot reasonable claim are the basis for this Chapter 11. Motion ECF No. 15-1

                @ ¶¶15-17; Reply ECF No. 26 @ ¶¶6, 9-11.

             e. There is no business to reorganize and there is no evidence that the Debtor has

                any ability to pay creditors in accordance with the Bankruptcy Code. This is, at

                best, a single asset case involving a two party dispute over the Domain Name.

                Motion ECF No. 15-1 @ ¶¶14; Reply ECF No. 26 @ ¶¶6, 7, 9 - 11, 13-15.

       19.      In addition to restating the arguments in the First Sur Reply, in the Second Sur-

 Reply, the Debtor attempts to “supplement” the record with irrelevant and inadmissible

 arguments and evidence. Stack’s response to the Second Sur-Reply is as follows.

 The PSA Is A Sale Contract: There Is No Loan Or Borrower/Lender Relationship

       20.      The PSA and Escrow Agreement expressly provide that the Domain Name was to

 be sold to the Debtor with an initial down payment and payments due in several installments,

 and that title to the Domain Name did not pass to the Buyer until the Purchase Price is paid in

 full. (ECF No. 15-1 ¶¶ 9 and 15-2). There is no loan transaction and Stacks is not a lender.

       21.      The California Complaint alleges that the Purchase Price for the Domain Name

 was “for an agreed price, which would be paid over a period of time with an initial down

 payment” (ECF 54-2 @ ¶9) and that Stacks and the Debtor “entered into the Purchase and Sale

 Agreement with a minimum down payment and the balance on credit.”(ECF 54-2 @ ¶12).

       22.      The purchase price was not paid pursuant to the terms of the PSA and Hampstead

 filed for bankruptcy protection.

       23.      The Debtor argues that the word “credit” in para 12 of the California Complaint is

 an admission that Stacks is a lender which made a loan to Hampstead for the balance of the

 Purchase Price. This is absurd. Pursuant to the express terms of the PSA, the transaction is a



                                                6
19-22721-rdd     Doc 63     Filed 12/12/19    Entered 12/12/19 11:59:37        Main Document
                                             Pg 7 of 13


 sale with installment payments for the Purchase Price. There is not a single word in the PSA to

 indicate a loan of any kind, and there are no indicia of a loan transaction, such as a promissory

 note, security agreement, or an interest rate for repayment.

       24.     The use of the words “on credit” in paragraph 12 of the California Complaint is a

 substitute for “over time” used in paragraph 9 of the California Complaint. Stacks trusted that

 the Purchase Price would be paid over time in accordance with the PSA. Unfortunately, in this

 Court of broken promises, the failure of the Debtor to make the requisite payments under the

 PSA and the filing of this bankruptcy case (rather than honoring the PSA) caused Stacks

 became a creditor of the Debtor. Bankruptcy Code §101(10) defines a creditor as an “entity that

 has a claim against the debtor that arose at the time of or before the order for relief concerning

 the debtor” Under no set of facts however, did Stacks lend money to the Debtor, make a loan to

 the Debtor or claim a security interest in the Domain Name to secure repayment of amounts

 owned. Rather, Stack’s retained ownership of the Domain Name and allowed the Debtor the

 use of the Domain Name until the Purchase Price was paid in full, at which time the Debtor

 would become the owner of the Domain Name.

       25.     The identical issue was decided by Judge Chapman in the Heath Global decision

 detailed in Stack’s objection to the Debtor’s Motion for Sanctions. Judge Chapman rejected Mr.

 Perzow’s identical argument in a virtually identical case that this type of sale transaction is a

 loan. ECF No. 46 at p. 12 and Exhibit D at ECF No. 49.4.

 Title To The Domain Name Has Not Been Transferred To The Debtor

       26.     At paragraph 3 of the Second Sur-Reply, the Debtor also tries to rewrite the terms

 of the PSA and the Escrow Agreement, arguing that title passed to the Debtor upon payment of

 the $300,000 initial payment because the escrow arrangement was for the exclusive benefit of



                                                 7
19-22721-rdd     Doc 63      Filed 12/12/19    Entered 12/12/19 11:59:37         Main Document
                                              Pg 8 of 13


 the Debtor. However, the Debtor conveniently quotes only 8 words from Section 3 of the PSA

 “(i) in trust for the benefit of the Buyer”. The balance of Section 3 and the entire PSA and

 Escrow Agreement refute the Debtor’s specious and contrived argument.                  The Escrow

 Agreement was for the protection of both parties, equally. As set forth above, Section 3

 provides that the Domain Name was held in escrow “(i) in trust for the benefit of the Buyer”

 and “(ii) to secure Sellers receipt of the unpaid balance of the Purchase Price in full”.

       27.     As set forth above, pursuant to Sections 3 and 12 of the PSA, neither title to the

 Domain Name nor the registration passed to the Debtor unless and until the Purchase Price was

 paid in full according to the terms of the PSA §2. It is undisputed that the Debtor made only the

 initial payment of $300,000 and defaulted in making the scheduled payments of the remainder

 of the Purchase Price.

       28.     The Escrow Agreement facilitated the arrangement under the PSA by allowing for

 the registration of the Domain Name in the Escrow Agent and for the Debtor to use the Domain

 Name pursuant to the terms of the PSA before having paid the Purchase Price in full. Upon

 payment in full of the Purchase Price the Escrow Agent was authorized to transfer the

 registration and title to the Buyer. Upon the Buyer’s default in payment, the Escrow Agent was

 authorized to return the registration to the Seller as registered owner. The Escrow Agreement

 clearly provides that the Domain Name was held in escrow by the Escrow Agent as a neutral for

 the protection of both parties:

             The Parties acknowledge and agree that G&L is engaged under this
             Agreement as a neutral third party service provider. Buyer and Seller
             are clients of G&L solely for the purpose of administering the terms of
             the current escrow agreement.
(ECF 15-5 @ ¶ 1(c))

               Promptly after the Effective Date Transferor shall cause the Domain Name to be
               registered in the name of the Escrow Agent.


                                                  8
19-22721-rdd     Doc 63     Filed 12/12/19    Entered 12/12/19 11:59:37         Main Document
                                             Pg 9 of 13


(ECF 15-5 @ ¶ 3(a))

             Escrow Agent shall follow such other and further terms as found in the PSA . . . .
(ECF 15-5 @ ¶ 3(c))

             Transferee will notify Escrow Agent and Transferor when the condition(s) for
             release and transfer of the Domain Name have been met . . . .
(ECF 15-5 @ ¶4 (a))

             Upon receipt of an Objection Notice, Escrow Agent will notify Transferee . . . and
             shall notify both Parties that there is a dispute regarding the release and transfer of
             the Domain Name . . . . After receipt of the Objection Notice, Escrow Agent will
             release and transfer the Domain Name only upon (i) receipt of joint written
             instructions from Transferor and Transferee, or (ii) an order from a court of
             competent jurisdiction.
(ECF 15-5 @ ¶4 (b))

       29.     As title to the Domain Name was never transferred to the Debtor and the

 registration is with the Escrow Agent, the Domain Name is not even property of the estate. See

 In re Heath Global. (ECF No. 46 at p. 13). Rather, the Debtor has a contractual right to use

 and/or purchase the Domain Name, subject to the terms of the PSA.

 The Lieberman Valuation and Rarex Business Plan Are Irrelevant And Inadmissible

       30.     Finally, the Debtor’s purported valuation of the Domain Name and a purported

 business plan relating to rarex.com attached to the Second Sur-Reply are irrelevant and

 inadmissible and should be disregarded by the Court.

       31.     Despite the Debtor’s claims that the Domain Name is worth millions of dollars

 and that rarex.com has substantial value, there is one simple irrefutable fact as to value. In the

 nearly 20 months since the PSA, and the year since the purchase of rarex.com for $15,000, Mr.

 Perzow has not generated one cent of revenue with the Domain Name or rarex.com and has not

 produced one person willing to purchase either the Domain Name or rarex.com or finance the

 Debtor’s business based upon the value of either.




                                                 9
19-22721-rdd     Doc 63     Filed 12/12/19 Entered 12/12/19 11:59:37           Main Document
                                          Pg 10 of 13


       32.     Mr. Perzow’s testified at the 341 meeting in this case that the Debtor never

 launched its business or generated any revenue prior to the Petition Date. (ECF No. 26 @ ¶9).

 Moreover, the operating reports filed in this case for April 2019 (ECF No. 27), May 2019 (ECF

 No. 28), June 2019 (ECF No. 29), July 2019 (ECF No. 30), August 2019 (ECF No. 43),

 September 2019 (ECF No. 56), October 2019 (ECF No. 57) and November 2019 (ECF No. 63)

 all reflect, $0.00 revenue, $0.00 expenditures other than the payment of legal fees from a third

 party and $10.00 in the Debtor’s bank accounts.

       33.     The only evidence is that there is no business to reorganize and the sole purpose

 of this Chapter 11 is for Mr. Perzow to stiff arm creditors while he risks Stack’s property (the

 Domain Name) for his personal potential benefit. That is not the purpose of Chapter 11.

       34.     The so called valuation of Mr. Lieberman attached to the Second Sur-Reply is

 laughable. Other than Mr. Lieberman’s background, there is not a scintilla of objective evidence

 of anything. The valuation can be summarized as “I have experience, so just take my word for

 it.” Indeed, in coming up with his $4-6 million range, Mr. Lieberman identifies three valuation

 approaches; however, he (i) rejects the cost basis approach for no stated reason other than the

 obvious that the cost of the Domain Name under the PSA was a fraction of even the low end of

 his valuation; (ii) rejects the income approach for no stated reason other than the obvious that

 the Domain name has not generated one cent of revenue, so no multiple would create value; and

 (iii) adopts a Market or Sale Approach which he admits has been rejected by numerous courts

 when applied to domain names as inherently unreliable, “a stab in the dark” and akin to a

 “lottery ticket”. In support of his lottery ticket valuation, Mr. Lieberman points to transactions

 in the crypto currency realm and then “assumes that coins.com is representative” of these

 transactions. There is no analysis to support the assumption. Rather, Mr. Lieberman puts Mr.



                                                10
19-22721-rdd         Doc 63       Filed 12/12/19 Entered 12/12/19 11:59:37                        Main Document
                                                Pg 11 of 13


    Perzow and coins.com on the same playing field with Facebook and its attempt to grab a piece

    of the bitcoin market with its libra platform. Again there is no analysis for the assumption and

    one could suspect that Facebook might take issue with being placed in the same company as the

    Debtor.

          35.     As for the rarex.com business plan, it is similarly irrelevant and inadmissible

    hearsay- -not to mention pure speculation and fantasy. The plan is undated and un-authored. It

    is nothing more than a sales pitch prepared by an undisclosed party at an undisclosed time. In

    contrast to the “business plan”, the fact is that the Debtor has not launched any business or

    generated one cent of revenue or produced a buyer or lender in the year since it acquired

    rarex.com for $15,000. The “business plan” is simply not worth the cost of the paper it is

    printed on.

          36.     Incredibly, the Debtor also argues that the potential value for rarex.com is

    evidenced by the bald statement that Stacks understands the value of rarex.com and hoped to

    participate in the rarex venture with Mr. Perzow. (ECF 61 at page 5). The sole basis for this

    statement is an email from Mr. Kendrella to Mr. Perzow or Mr. Gati dated August 29, 2018

    attached to the Second Sur Reply. The email reads in its entirety:

          “Found this article interesting: https://techcrunch.com/2018/08/28/security-tokens-

          will-be-coming-to-an-exchange-near-you/. You may enjoy it if you have not seen it.”

          37.     The article was one person’s opinion piece about the potential for “security

    tokens” defined as “blockchain based representations of value that is subject to regulation under

    securities law”. Whether or how this article is relevant to the Debtor is unclear at best.2




2
 The article is hearsay, irrelevant and not admissible for any purpose. The article refers to giants in the
cryptocurrency field and does not mention the Debtor, coins.com or rarex.com.

                                                           11
19-22721-rdd        Doc 63       Filed 12/12/19 Entered 12/12/19 11:59:37                       Main Document
                                               Pg 12 of 13


          38.     The email evidences only that Mr. Kendrella forwarded an article which he

    thought might be of interest to Mr. Perzow. PERIOD FULL STOP. The email is neither relevant

    nor proof of anything, and merits no further response.

                                                    Conclusion

          39.     Stacks seeks dismissal of this case or the appointment of a trustee to sell the

    Debtor’s assets3 because there is no viable business and no reorganization in prospect. Because

    Stacks is the only disinterested creditor with any skin in the game, it is alone in its efforts to

    oppose Mr. Perzow’s attempt to rewrite the PSA, indefinitely delay payment to Stacks and other

    creditors and speculate on the potential upside value of the Domain Name for his personal

    benefit as the sole owner of the Debtor.

          40.     The Debtor’s repeated refrain that Stack’s is looking to recover the Domain Name

    out of seller’s remorse is a red herring. It is Mr. Perzow who is improperly using the Chapter

    11 process for his personal gain rather than to restructure a viable business and treat creditors

    fairly. Stacks wants and is entitled to be paid the Purchase Price for the Domain Name. If the

    value of the Domain Name is as the Debtor alleges, Stacks will cooperate with a trustee to sell it

    and there will be more than ample proceeds to pay creditors in full.

          41.     The fact remains that there is no operating business and dismissal or the

    appointment of a Chapter 7 trustee to sell the Domain Name and the rarex.com name is the most

    efficient use of this Court’s resources and the time and money of creditors.




3
 In this context, assets means the Debtor’s rights, if any, as a contract vendee under the PSA as the Debtor is not the
owner of the Domain Name.

                                                          12
19-22721-rdd    Doc 63     Filed 12/12/19 Entered 12/12/19 11:59:37           Main Document
                                         Pg 13 of 13


WHEREFORE, Movant respectfully requests that this Court (i) disregard and strike the First

and Second Sur-Reply, (ii) grant the Motion; and (iii) grant Movant such other and further relief

as the Court deems just and proper.

       Dated: December 12, 2019

                                                     Teitelbaum Law Group LLC


                                                    By: __/s Jay Teitelbaum___________
                                                    Attorneys for Stack’s Bowers Numismatics,
                                                    LLC d/b/a Stack’s Bowers Galleries
                                                     1 Barker Avenue
                                                     White Plains, New York 10610
                                                     Tel. 914.437.7670
                                                     E. Mail jteitelbaum@tblawllp.com




                                               13
